DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed February 08, 2022 have been fully considered but they are not persuasive. 
Applicant argues that it cannot ACTIVE 62870971v13U.S. Application No. 17/028,606be said that Gilson anticipates the invention recited in claims 1 and 10 because the system described in Gilson is not the exact invention claimed, i.e., is not a system that uses a data that identifies a device to facilitate an enabling of a receiving functionality of that same device, namely, the functionality of responding to commands issued according to a predetermined communications protocol.
In response, the examiner respectfully disagrees. As recognized by applicant that Gilson describes a system in U.S. Application No. 17/028,606which a first device (e.g., TV 121) provides identifying data to a second device (e.g., control system 126). The second device (e.g., control system 126) uses the data that identifies the first device (e.g., TV 121) to determine whether a reference or standard, such as, for example, consumer electronics control (CEC), is enabled on the first device (e.g., TV 121). If the second device (e.g., control system 126) determines that CEC is enabled on the first device (e.g., TV 121), a CEC option (e.g., CEC screen 304) can be presented to a user to allow the user to configure the second device (e.g., control system 126) to use CEC to control the first device (e.g., TV 121). If the second device (e.g., control system 126) determines that CEC is not enabled on the first device (e.g., TV 121), the second device (e.g., control system 126) can determine whether a command code has previously been stored for the first device (e.g., TV 121) and, if the second device (e.g., control system 126) determines that the command code has been previously stored for the first device (e.g., TV 121), a stored device option (e.g., stored device screen 310) can be presented to a user to allow the user to configure the second device (e.g., control system 126) to use the stored command code to control the first device (e.g., TV 121) (Col. 8, lines 18- 42). It is noted that the boundaries of the first device and the second device are not clearly defined in claim 1 and claim 10. Since, the claimed first device of claim 1 and second device of claim 10 are not defined, the claimed first device of claim 1 or second device of claim 10 is anticipated by at least the TV 121 and the control system 126 of Gilson. Thus, Gilson does indeed disclose all the claimed limitations of claims 1 and 10 as discussed above.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-5, 7-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Gilson et al. (US Patent No. 9,715,821 B2).
In considering claim 1, Gilson et al. discloses all the claimed subject matter, note 1) the claimed causing a first data that identifies the first device to be used to determine that the first device supports the functionality is met by in step 300 a pairing code can be received by the device (Figs. 2-3, col. 8, lines 7-33), 2) the claimed determining that the functionality of the first device is not enabled is met by in step 302 the control system (e.g., control system 126) can determine whether a reference or standard, such as, for example, consumer electronics control (CEC) is enable on the device (Figs. 2-3, col. 8, line 18 to col. 9, line 13), 3) the claimed causing a set of instructions for enabling the functionality of the first device to be presented to a user is met by if CEC is not enabled or selected, the control system can determine whether a command code had previously been stored for a particular device, at step 308 (Figs. 2-3, col. 8, line 18 to col. 9, line 13), and 4) the claimed wherein the functionality of the first device comprises the ability of the first device to respond to commands issued according to a predetermined communications protocol is met by determining consumer electronics control (CEC) is enable on the device (Figs. 2-3, col. 8, line 18 to col. 9, line 13).  
In considering claim 2, the claimed wherein the predetermined communications protocol comprises a protocol that supports Consumer Electronics Control ("CEC") command transmissions is met by determining consumer electronics control (CEC) is enable on the device (Figs. 2-3, col. 8, line 18 to col. 9, line 13).  
In considering claim 3, the claimed wherein causing the first data that identifies the first device to be used to determine that the first device supports the functionality comprises causing the first data to be used to locate an entry in a data store that corresponds to the first device and wherein the entry in the data store stores data that indicates that the first device supports the functionality is met by if the device has previously stored command codes associated therewith, a stored device option (e.g., stored device screen 310) can be presented to a user to allow selection of a stored encoding as the control option, at step 312 (Figs. 2-3, col. 8, line 7 to col. 9, line 13).  
In considering claim 4, the claimed wherein causing the first data that identifies the first device to be used to determine that the first device supports the functionality comprises causing the first data to be provided to an artificial intelligence engine adapted to use the first data to identify a second device that the artificial intelligence engine determines is an equivalent to the first device, causing a second data that identifies the second device to be used to locate an entry in a data store that corresponds to the second device, wherein the entry in the data store stores data that indicates that the second device supports the functionality, and using the data that indicates that the second device supports the functionality to predict that the first device supports the functionality is met by the managing control functions and/or features of one or more devices can employ Artificial Intelligence techniques (Fig. 9, col. 15, line 64 to col. 16, line 51 and col. 19, line 64 to col. 20, line 6).  
In considering claim 5, the claimed wherein the first data comprises data provided to configure a remote control to communicate commands to the first device is met by in step 300 a pairing code can be received by the device (Figs. 2-3, col. 8, lines 7-33).  
In considering claim 7, the claimed wherein a communications link between the first device and a second device is monitored to determine that the functionality of the first device is not enabled is met by if CEC is not enabled or selected, the control system can determine whether a command code had previously been stored for a particular device, at step 308 (Figs. 2-3, col. 8, line 18 to col. 9, line 13).  
In considering claim 8, the claimed wherein the set of instructions are presented to the user by causing a virtual voice assistant to audiblize the set of instructions is met by once the device manufacturer has been chosen, the user can be presented with a list of code indices the selected manufacturer supports, as an example, the device can be configured to present feedback (e.g., an audible sound, tactile, and/or visual feedback) (Fig. 4, col. 10, lines 38-67).  
In considering claim 9, the claimed wherein the set of instructions are presented to the user by causing a display device to display the set of instructions is met by if the device has previously stored command codes associated therewith, a stored device option (e.g., stored device screen 310) can be presented to a user to allow selection of a stored encoding as the control option, at step 312 (Figs. 2-3, col. 8, line 7 to col. 9, line 13). 
Claim 10 is rejected for the same reason as discussed in claim 1 and further the claimed a first device in a home entertainment system that includes the first device and a second device, the first device comprising: a communications interface that couples the first device with the second device; a processing device and a memory storing instructions executable by the processing device wherein the instructions, when executed by the processing device, cause the first device to perform steps for facilitating an enabling of a functionality of the second device is met by the display device (TV) 121 and the user device 126 (set top box) (Figs. 1-2A, col. 5, line 20 to col. 6, line 43).
Claim 11-12 are rejected for the same reason as discussed in claims 2-3, respectively.
In considering claim 13, the claimed wherein causing the first data that identifies the second device to be used to determine that the second device supports the functionality comprises causing the first data to be provided to an artificial intelligence engine adapted to use the first data to identify a third device that the artificial intelligence engine determines is an equivalent to the second device, to cause a second data that identifies the third device to be used to locate an entry in a data store that corresponds to the third device, wherein the entry in the data store stores data that indicates that the third device supports the functionality, and to use the data that indicates that the third device supports the functionality to predict that the second device supports the functionality is met by the managing control functions and/or features of one or more devices can employ Artificial Intelligence techniques (Fig. 9, col. 15, line 64 to col. 16, line 51 and col. 19, line 64 to col. 20, line 6).   
Claim 14 is rejected for the same reason as discussed in claim 5 above.
Claims 16-18 are rejected for the same reason as discussed in claims 7-9, respectively.
In considering claim 19, the claimed wherein the first device comprises a media source device and the second device comprises a media rendering device is met by the display device (TV) 121 and the user device 126 (set top box) (Figs. 1-2A, col. 5, line 20 to col. 6, line 43).  
In considering claim 20, the claimed wherein the media source device comprises a set top box and the media rendering device comprises a television is met by the display device (TV) 121 and the user device 126 (set top box) (Figs. 1-2A, col. 5, line 20 to col. 6, line 43).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gilson et al. (US Patent No. 9,715,821 B2) in view of Asnis et al. (US Patent No. 10,447,537 B2).
In considering claim 6, Gilson et al. disclose all the limitations of the instant invention as discussed in claim 1 above, except for providing the claimed wherein the first data comprises a device identifying fingerprint constructed from information received from the first device. Asnis et al. teach that in 704, data may be collected on the DUT for purpose of generating an identification (sometimes called a fingerprint herein) of the DUT, the data collected in step 704 represents attributes, features and/or characteristics of the DUT (Fig. 7, col. 8, lines 27-67). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fingerprint as taught by Asnis et al. into Gilson et al.’s system in order to accurately identify the device.
Claim 15 is rejected for the same reason as discussed in claim 6 above.
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358. The examiner can normally be reached M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 7, 2022
/TRANG U TRAN/Primary Examiner, Art Unit 2422